PER CURIAM.
Plaintiffs have appealed a final judgment based upon a jury verdict awarding them damages for personal injuries received in a vehicular collision proximately caused by defendant’s negligence. The sole point on appeal challenges the trial court’s order denying plaintiffs’ motion for a new trial on the ground that the damages awarded plaintiff Loretta Gerardi are inadequate.
Appellants having failed to demonstrate reversible error, the judgment appealed is affirmed.1
WIGGINTON, C. J., CARROLL, DONALD K. and RAWLS, JJ., concur.

. Brick v. Denny (Fla.App.1967), 205 So.2d 549; Roberts v. Bushore (Fla.App. 1966), 183 So.2d 708.